Citation Nr: 1734909	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by breathing problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970; from September 1970 to September 1976; and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Milwaukee VA Pension Center located in Milwaukee, Wisconsin.  Jurisdiction was subsequently transferred to the Montgomery Alabama, Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In May 2009, the Veteran submitted his original application for compensation claiming, in part, service connection for breathing problems which he indicated began in 1974 and that he was treated at the base hospital in Germany.  There is current evidence of a diagnosis of a respiratory disorder, chronic obstructive pulmonary disease.  The Veteran's representative has argued that this chronic obstructive pulmonary disease began during active duty and was due to exposure to dust and toxins while the Veteran served during Desert Storm.  A VA examination was conducted in May 2012.  The examiner determined that the Veteran did not meet the Gulf War provision criteria under 38 C.F.R. § 3.317.  The examiner identified the Veteran's breathing problems as obstructive sleep apnea diagnosed on or about December 2011 or January 2012.  Significantly, the VA examination report does not provide an etiology opinion for the chronic obstructive pulmonary disease diagnosed in private and VA medical records.  An examination is required to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.  Obtain all pertinent VA records not already associated with the claims file.

2.  After all of the above development has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional to determine the etiology of any respiratory disorder found to be present during the appeal period.  

The examiner must review the claims file to include this remand.  Any appropriate testing deemed necessary by the examiner should be conducted.  For each respiratory disorder found to be present during the appeal period, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory problem or problems were incurred in or were otherwise related to military service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




